Name: 90/541/EEC: Commission Decision of 26 October 1990 in accordance with Council Decision 90/511/EEC determining the countries to the companies or other legal persons of which legal protection of topographies of semi-conductor products is extended
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  information technology and data processing;  electronics and electrical engineering;  miscellaneous industries;  competition
 Date Published: 1990-11-07

 Avis juridique important|31990D054190/541/EEC: Commission Decision of 26 October 1990 in accordance with Council Decision 90/511/EEC determining the countries to the companies or other legal persons of which legal protection of topographies of semi-conductor products is extended Official Journal L 307 , 07/11/1990 P. 0021 - 0022*****COMMISSION DECISION of 26 October 1990 in accordance with Council Decision 90/511/EEC determining the countries to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended (90/541/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), Having regard to Council Decision 90/511/EEC of 9 October 1990 on the extension of legal protection of topographies of semiconductor products in respect of persons from certain countries and territories (2), and in particular Article 1 (3) thereof, Whereas the abovementioned Decision lists 21 countries and territories which are to benefit from protection under Directive 87/54/EEC; Whereas protection for natural persons is unconditional, but protection for companies and other legal persons is subject to the condition that Community companies and legal persons benefit from protection in the country or territory in question; Whereas the Commission is obliged by Decision 90/511/EEC to determine and communicate to the Member States which of the countries and territories in question satisfy this condition; Whereas, in the United States of America, based on interim orders issued under Section 914 of the Semiconductor Chip Protection Act of 1984, legal protection is available to owners of mask works who are nationals, domiciliaries or sovereign authorities of Community Member States, and consequently the United States fulfils the condition of reciprocity required for the protection of companies and other legal persons laid down in Article 1 (2) of Council Decision 90/511/EEC; Whereas in Switzerland, pending the eventual introduction into Swiss law of specific legislation which is currently under preparation to protect topographies of semiconductor products, protection in this respect is available under Article 5 of the Federal Act Against Unfair Competition of 19 December 1986; Whereas, in the light of assurances provided by the Swiss authorities, the Commission has concluded that while this protection is of a different nature to that provided under Directive 87/54/EEC, it is nevertheless comparable thereto for the purposes of Decision 90/511/EEC; Whereas protection under this Swiss law is available to all persons who are nationals of or domiciliaries in a country of the Paris Union and also to companies and other legal persons which have a real and effective industrial and commercial establishment in such a country, and since all Member States are party to the Paris Union, Switzerland therefore also fulfils the condition mentioned above, HAS ADOPTED THIS DECISION: Article 1 The countries listed below fulfil the condition for protection of companies and other legal persons laid down in Article 1 (2) of Decision 90/511/EEC: - Switzerland, - United States of America. Article 2 This Decision is addressed to the Member States Done at Brussels, 26 October 1990. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 285, 17. 10. 1990, p. 31.